EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the New York Stock Exchange.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Quantity 8/17/2012 Sale 1 8/20/2012 Sale 2 8/21/2012 Sale 3 8/22/2012 Sale 4 8/23/2012 Sale 5 8/24/2012 Sale 8/27/2012 Sale 6 8/28/2012 Sale 7 8/29/2012 Sale 8/31/2012 Sale 9/4/2012 Sale 8 9/5/2012 Sale 9 9/6/2012 Sale 10 9/7/2012 Sale 11 9/10/2012 Sale 12 1 Executed in multiple trades at prices ranging from $5.50 - 5.55 2 Executed in multiple trades at prices ranging from $5.59 - 5.76 3 Executed in multiple trades at prices ranging from $5.71 - 5.85 4 Executed in multiple trades at prices ranging from $5.50 - 5.71 5 Executed in multiple trades at prices ranging from $5.50 - 5.53 6 Executed in multiple trades at prices ranging from $5.50 - 5.52 7 Executed in multiple trades at prices ranging from $5.50 - 5.53 8 Executed in multiple trades at prices ranging from $5.30 - 5.38 9 Executed in multiple trades at prices ranging from $5.34 - 5.40 10 Executed in multiple trades at prices ranging from $5.40 - 5.65 11 Executed in multiple trades at prices ranging from $5.59 - 5.85 12 Executed in multiple trades at prices ranging from $5.91 - 6.08 9/11/2012 Sale 13 9/12/2012 Sale 14 9/13/2012 Sale 15 9/14/2012 Sale 16 9/17/2012 Sale 17 9/18/2012 Sale 18 9/19/2012 Sale 19 9/20/2012 Sale 20 9/21/2012 Sale 21 9/24/2012 Sale 22 9/25/2012 Sale 23 9/26/2012 Sale 24 13 Executed in multiple trades at prices ranging from $5.92 - 6.19 14 Executed in multiple trades at prices ranging from $5.96 - 6.03 15 Executed in multiple trades at prices ranging from $6.02 - 6.40 16 Executed in multiple trades at prices ranging from $6.41 - 6.56 17 Executed in multiple trades at prices ranging from $6.50 - 6.65 18 Executed in multiple trades at prices ranging from $6.45 - 6.72 19 Executed in multiple trades at prices ranging from $6.48 - 6.64 20 Executed in multiple trades at prices ranging from $6.40 - 6.67 21 Executed in multiple trades at prices ranging from $6.75 - 6.92 22 Executed in multiple trades at prices ranging from $6.60 - 6.65 23 Executed in multiple trades at prices ranging from $6.43 - 6.81 24 Executed in multiple trades at prices ranging from $6.35 - 6.53
